Citation Nr: 1139036	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an initial compensable rating for headaches.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989, and from August 2005 to November 2006.

The Veteran's claim originally comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the claims on appeal can be properly adjudicated.

First, the Board finds that particular details about the Veteran's service must be ascertained before adjudication can take place.  The record contains two DD 214 Forms, one indicating active service from September 1988 to March 1989, and another indicating active duty from August 2005 to November 2006.  A review of the Veteran's service treatment records, however, reveals in-service treatment from various other times, including 1992, 1996, 2001, and 2008.  The Veteran's duty status for all periods of military service, including which periods constituted active duty for training and inactive duty for training, must be ascertained.  In addition, any outstanding service treatment records from these additional periods of service should be obtained.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2010).  

Additionally, with regard to the Veteran's headaches, the criteria for a compensable rating under the applicable diagnostic code, 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010), requires evidence of characteristic prostrating attacks averaging one in two months over the last several months.  A 20 percent evaluation requires evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The most current VA examination of August 2009 does not provide sufficient information for rating the disability.  The examiner noted the Veteran's headaches are "intermittent with remissions" and that he has noticed a "diminution in the frequency of the episodes."  Addressing prostrating attacks, the examiner noted that the Veteran experiences headaches "weekly," but that "less than half of the attacks are prostrating."  This information is not specific enough for fairly rating the disability as the exact number of attacks is not indicated.  Based on this information, the Veteran could possibly meet the rating criteria for either a 10, 20, or 50 percent evaluation.  The treatment notes of record also do not contain information sufficient for rating the disability.  As such, an additional medical opinion is required before the claim can be properly adjudicated.

Finally, the Board notes that under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  See VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

In this case, the Veteran appointed the Puerto Rico Public Advocate for Veterans 
Affairs as his representative.  This representative, however, has not filed anything 
regarding the Veteran's claim.  The representative was not copied on the issuance of 
the Statement of the Case and appears to have been completely unrecognized by 
the RO during the appeal.  Moreover, prior to the certification of the appeal to the 
Board, the representative was not first afforded the opportunity to prepare a VA 
Form 646, contrary to the procedural requirements of the VA Adjudication 
Procedure Manual M21-1MR, Part I, 5.F.27.d.  As such, the claims file must be 
made available to the representative to review the record and offer written argument 
on the Veteran's behalf.  The Veteran cannot be denied due process and must be 
afforded his full right to representation during all stages of the appeal.  See 38 
C.F.R. § 20.600. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with the Army National Guard, and (2) forward any and all outstanding service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of the Veteran's service in the Army National Guard cannot be ascertained, and no service treatment records can be found, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his headaches. The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of Diagnostic Code 8100.  Specifically, the examiner should address:
a. Does the Veteran have characteristic prostrating attacks averaging one in 2 months over the last several months?
b. Does the Veteran have characteristic prostrating attacks occurring once a month on average, over the last several months?
c. Does the Veteran have very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability?

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  Refer this case with the claims folder to the Veteran's state representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

4.  At the completion of this development, if no additional evidence has been submitted, return the claims to the Board for final adjudication.  If additional evidence is received by the appellant or his representative, readjudicate the claims.  If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



